Per Curiam.

Appeal from an order of the County Court of the County of Rensselaer accepting the report of a Grand Jury, dated October 21, 1965, which was submitted pursuant to section 253-a of the Code of Criminal Procedure. That part of the report purportedly made pursuant to section 253-a (subd. 1, 'par. [a]) comments adversely on the official conduct of the public officer under scrutiny. ¥e perceive nothing in the report itself nor in the evidence presented to the Grand Jury whieh can be said either generally or in respect to the specific incident serving as the basis for the inquiry to equate the statutory requirement of “non-criminal misconduct, nonfeasance or neglect in office”. Nor does the Grand Jury’s report indicate that the omission cited was such as to form a basis “ for a recommendation of removal or disciplinary action”. (Subd. 1, par. [a].) The proposed recommendations contained in the second phase of the report purportedly made pursuant to section 253-a (subd. 1, par. [c] are not based upon stated findings as required *907by the statute.- In any event their integration in the same report with the criticism leveled against the public officer violates the provisions of paragraph (b) of subdivision 2 of the same section that such be “not critical of an * * * identifiable person.” Order reversed; on the law and the facts, and the report of the Grand Jury forever sealed. Settle order.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.